DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 12/11/2019 are under consideration.  Claims 1-8 are pending.

Drawings
The drawing filed on 12/11/2019 is acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.  The informality is the following:
The single drawing is currently labeled as “Fig. 1”.  Per 37 C.F.R. 1.84 (u)(1), “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.”

Specification
The disclosure is objected to because of the following informalities: 
Per 37 CFR 1.84(u)(1), the specification should be amended throughout to refer to “the FIGURE” rather than to “Fig. 1”. (See the original specification at least at page 3, line 13 for correction and any other occurrences of a reference to “Fig. 1” that may be present).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims are included in the rejection based upon their dependence upon a rejected claim.
Independent claim 1 recites for the definitions of R1 and R2 (lines 8-12 of claim 1 as filed on page 44 of the claim set) and definitions of R11 to R17 (lines 18-23) that the R groups may be “linked to an adjacent substituent(s)”.  The metes and bounds of “adjacent substituent(s)” is unclear, because it is not understood if a recited R group itself may be considered within the intended group of “adjacent substituent(s)” or if only substituents upon a “substituted” group as recited for defined R groups are the intended “adjacent substituent(s)”.  Clarification and/or correction are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20170088601 A (cited by applicant).
(Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.)
	KR ‘601 discloses the following compound “3-14”, which anticipates instant formula (1) (see page 7 of KR patent document) where instant R1 and R2 are linked:

    PNG
    media_image1.png
    195
    167
    media_image1.png
    Greyscale
.
	Regarding claims 6-8, an example device was formed with compound “3-14” as a layer in a light emitting device (see table 4, #(30), par. [0393] on page 35 of KR patent document).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2012/0146014 A1).
a is of formula (II), Arb is of formula (III), and Arc is substituted or unsubstituted aryl group (see Kato par. 15-28 or claim 1 on page 289):

    PNG
    media_image2.png
    128
    385
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    179
    384
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    159
    416
    media_image4.png
    Greyscale

The Kato formula (I) reads upon instant formula (1) where:
In formula (II), two R4s bond to form a ring (see par. 20 and 52) 

    PNG
    media_image5.png
    111
    214
    media_image5.png
    Greyscale

In formula (II), La is single bond (see par. 18), 
In formula (III), n is zero (see par. 26), 
In formula (III), X is sulfur or oxygen (see par. 26), and 
Arc is selected as aryl such as the following specific example group (but is not limited to only the example aryl groups shown and a fluorene with a different bonding location would also meet the requirements of an Arc aryl) (see par. 57):

    PNG
    media_image6.png
    145
    170
    media_image6.png
    Greyscale
.
While Kato does not appear to shown an example compound of formula (I) comprising in combination the selection of groups Ara, Arb, and Arc as discussed above, which are the same as groups required by an instant formula (1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds the same as instant formula (1) compounds, because Kato clearly defines formula (I) compound groups to include groups the same as required by the instant formula (1) compounds.  One would expect to achieve functional formula (I) compounds for an EL device within the disclosure of Kato also meeting the requirements of claimed compounds and devices with a predictable result and a reasonable expectation of success.
	Regarding claim 2, the above shown Kato Arc fluorene group (see par. 57) is the same as the group shown in the instant formula (2) compound and the Kato formula (II) may be bonded at any bonding location of the ring as the La bond is shown drawn into the interior of the ring. 
	Regarding claim 3, the Arb group may be dibenzofuran or dibenzothiophene (see par. 58-59 and 82).
	Regarding claim 4, the above described compounds of Kato formula (I) meet the requirements of a derivative of claim 4 as discussed above.  Additionally, the substituents are optional as recited.

	Regarding claims 6-8, the compounds of Kato formula (I) are used in an organic electroluminescent device functional layer, which may be a hole transport layer (see Kato claims 17-18 on page 292).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0296238; KR 2017111802A; US 2009/0184312; and US 2015/0329772 teach benzofluorene and/or fluorene-containing compounds for light emitting devices, which are considered relevant to the field of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DAWN L GARRETT/Primary Examiner, Art Unit 1786